In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 20‐1516
MARQUE BOWERS,
                                                  Plaintiff‐Appellant,
                                 v.

THOMAS J. DART, et al.,
                                               Defendants‐Appellees.
                     ____________________

         Appeal from the United States District Court for the
           Northern District of Illinois, Eastern Division.
            No. 1:16‐cv‐2483 — Manish S. Shah, Judge.
                     ____________________

     ARGUED JANUARY 22, 2021 — DECIDED JUNE 16, 2021
                ____________________

   Before RIPPLE, KANNE, and SCUDDER, Circuit Judges.
    SCUDDER, Circuit Judge. Cook County inmate Marque Bow‐
ers filed this federal civil rights lawsuit after other inmates at‐
tacked him in 2012. Bowers alleged that Cook County, the
Cook County Sheriﬀ, and other Cook County Jail employees
failed to protect him, instituted an observation policy that
caused the attack, and later discriminated against him be‐
cause of a resulting disability. The district court dismissed
most of Bowers’s claims before trial and, after a jury returned
2                                                 No. 20‐1516

a verdict in the Sheriﬀ’s favor on the remaining claims, denied
Bowers’s post‐trial motions. Bowers now appeals from each
of the district court’s determinations. We aﬃrm.
                               I
   On December 31, 2012, a group of inmates at the Cook
County Jail attacked Marque Bowers in the housing block
hallway. The assault left Bowers in the jail infirmary with se‐
rious injuries, and the record shows that he uses a jail‐pro‐
vided wheelchair to this day. The jail is short on ADA‐
compliant cells, however, and, save for one month, Bowers
has lived in cells without accessible showers or toilets.
    A few days after the attack, on January 3, 2013, Bowers
submitted a grievance complaining that his “repeated cries
for help [went] unresponded to by the [correctional oﬃcer]
on duty” and urging the jail to “press charges on all of the
people who were identified for assaulting” him on New
Year’s Eve. The jail responded that it would contact Bowers to
press charges against the inmates he identified as attackers.
Not satisfied by this response, Bowers appealed to the Direc‐
tor of Program Services, but the Director denied the adminis‐
trative appeal. Bowers learned of the denial on February 26,
2013.
    So Bowers tried again. That same day, he filed a second
grievance. The jail requires that inmates file any grievance
within 15 days of the triggering event, however, so it pro‐
cessed Bowers’s February 26 submission as a “non‐griev‐
ance.” The jail nonetheless reassured Bowers that the Oﬃce of
Professional Review remained in the process of investigating
his allegation that the oﬃcer on duty at the time of the
No. 20‐1516                                                      3

December 31 attack ignored him. That Oﬃce later cleared the
correctional oﬃcer of any misconduct related to the attack.
    Fast forward to February 22, 2016, the day Bowers filed his
complaint in federal court. In his complaint, Bowers raised
claims under 42 U.S.C. § 1983 alleging that three jail employ‐
ees—Oﬃcer Rottar, Social Worker Puckett, and Lieutenant
Tucker—had advance notice of the risk that he would be at‐
tacked yet failed to protect him from harm.
    Bowers also raised a municipal liability claim under Mo‐
nell v. Department of Social Services of New York. See 436 U.S. 658
(1978) (permitting § 1983 actions against bodies of local gov‐
ernment if a constitutional injury is caused by an oﬃcial pol‐
icy, a widespread and well‐settled practice or custom, or an
oﬃcial with final policy‐making authority). He alleged that
the Cook County Sheriﬀ’s Department’s observation policy—
known as “vertical cross‐watching”—enabled the attack. Un‐
der that policy, oﬃcers assigned to one floor of the housing
block cover other floors while the oﬃcers assigned to those
floors are on break. To Bowers’s mind, this policy left him vul‐
nerable and delayed the oﬃcer’s response.
    Finally, Bowers alleged that the Sheriﬀ’s failure to provide
ADA‐compliant facilities after the attack constituted disabil‐
ity discrimination in violation of the Americans with Disabil‐
ities Act and the Rehabilitation Act.
    The litigation did not go well for Bowers. The district court
dismissed his failure‐to‐protect claims as unexhausted and
his Monell claim as untimely. And although Bowers’s ADA
and Rehabilitation Act claims proceeded to trial, the jury re‐
turned a verdict in favor of the Sheriﬀ, and the district court
4                                                   No. 20‐1516

denied Bowers’s post‐trial motions. Bowers now appeals each
of the district court’s three adverse rulings.
                               II
   We begin with the district court’s conclusion that Bowers,
before filing suit in federal court, did not exhaust his failure‐
to‐protect claims as required by the Prison Litigation Reform
Act of 1995. See 42 U.S.C. § 1997e(a). “There is no question
that exhaustion is mandatory under the PLRA and that unex‐
hausted claims cannot be brought in court.” Jones v. Block,
549 U.S. 199, 211 (2007).
    The Cook County Department of Corrections has estab‐
lished a procedure directing any aggrieved inmate to file an
internal grievance within 15 days of the triggering event.
Bowers followed that procedure here. He filed a grievance just
a few days after the attack, complaining that the oﬃcer on
duty did not respond to his pleas for help. But the district
court identified a problem for Bowers: the allegation in his
grievance—that the correctional oﬃcer ignored him during
the attack—is substantively distinct from the allegation in his
federal complaint—that numerous prison employees knew of
the risk and did nothing to protect Bowers from the impend‐
ing harm before it occurred. This disconnect between the griev‐
ance and complaint, the district court determined, meant that
Bowers had failed to exhaust his administrative remedies.
   The district court got this right. Bowers alleged in his com‐
plaint that he “made repeated complaints to defendants
Rottar, Puckett, and Tucker that he had received threats of
physical violence from other detainees and requested to be
moved to a diﬀerent housing unit,” and that they “had the
power to transfer, or to request a transfer, or move plaintiﬀ to
No. 20‐1516                                                     5

a more secure environment and thereby protect plaintiﬀ from
an unnecessary risk of physical harm.” But Bowers presented
none of these allegations to the jail through the grievance pro‐
cess, and federal courts lack discretion to consider a claim that
has not traveled the required administrative path. See Ross v.
Blake, 136 S. Ct. 1850, 1857 (2016) (“[M]andatory exhaustion
statutes like the PLRA establish mandatory exhaustion re‐
gimes, foreclosing judicial discretion.”). Contending that Of‐
ficer Rottar failed to come to his aid during the attack is not
the same as alleging that the jail employees predicted but ig‐
nored the risk.
    Although the district court determined that Bowers did
not exhaust his failure‐to‐protect claim, it concluded that
Bowers had exhausted his Monell claim. As the court recog‐
nized, Bowers complained in his grievance that the correc‐
tional oﬃcer did not respond in the heat of the attack, and his
theory is that the Department’s vertical cross‐watching policy
prevented a timely response in that moment. So, although
Bowers’s failure‐to‐protect claim could not withstand the
PLRA exhaustion requirement, his Monell claim survived dis‐
missal and proceeded to discovery and ultimately summary
judgment.
                               III
    That brings us to the district court’s conclusion at sum‐
mary judgment that Bowers filed his Monell claim after the
statute of limitations had expired. Because § 1983 does not
contain an express limitations period, federal courts adopt the
law of the forum state. See Johnson v. Rivera, 272 F.3d 519, 521
(7th Cir. 2001). Bowers’s Monell claim is thus subject to Illi‐
nois’s two‐year limitations period. See id. Illinois law also pro‐
vides that the limitations period tolls while an inmate
6                                                   No. 20‐1516

exhausts administrative remedies pursuant to the PLRA. See
id. at 522.
    We see the timeline just as the district court did. The al‐
leged attack occurred on December 31, 2012. Bowers had 15
days to file any grievance related to the attack, and, after he
received a response, 14 days to file an administrative appeal.
He proceeded through that process and learned that the jail
denied his appeal on February 26, 2013. At that point, no rem‐
edies remained for Bowers to exhaust: he could not file a new
grievance because more than 15 days passed since the attack,
and there is no procedural step beyond denial of an appeal.
So the two‐year clock began ticking, giving Bowers until Feb‐
ruary 26, 2015 to file his federal complaint. Because he did not
do so until nearly one year later, on February 22, 2016, we
agree that Bowers’s § 1983 claim is untimely.
    Bowers presses a diﬀerent view. The statute of limitations,
he contends, should have been tolled while the Cook County
Oﬃce of Professional Review investigated the correctional of‐
ficer’s conduct related to the attack. That investigation did not
conclude until June 2015, giving Bowers, as he sees the time‐
line, until June 2017 to file his complaint.
    Here too Bowers falls short. The presence of an internal‐
aﬀairs investigation does not lead to any remedies for the
prisoner. As we explained in Pavey v. Conley, the PLRA “is
concerned with the ‘remedies’ that have been made available
to prisoners. An internal‐aﬀairs investigation may lead to dis‐
ciplinary proceedings targeting the wayward employee but
ordinarily does not oﬀer a remedy to the prisoner who was on
the receiving end of the employee’s malfeasance.” 663 F.3d
899, 905 (7th Cir. 2011). Where a process does not lead to a
remedy for the prisoner under the PLRA, there is nothing for
No. 20‐1516                                                      7

the inmate to exhaust and the statute of limitations does not
toll. We see no error in the district court’s dismissal of Bow‐
ers’s Monell claim as untimely.
                                IV
    We arrive at the district court’s determinations following
Bowers’s trial on his ADA and Rehabilitation Act discrimina‐
tion claims against the Cook County Sheriﬀ. Recall the rele‐
vant allegations: Bowers maintains that he is paralyzed and
confined to a wheelchair, and that the jail intentionally dis‐
criminated against him because of his disability when it failed
to house him in an ADA‐compliant cell following the Decem‐
ber 31, 2012 attack.
   At trial, Bowers filed a motion for judgment as a matter of
law under Federal Rule of Civil Procedure 50(a). The district
court denied that motion, however, and the jury returned a
verdict in favor of the Sheriﬀ on both claims. Bowers then re‐
newed his Rule 50 motion and accompanied it with a separate
request for a new trial under Rule 59. The district court again
denied both motions. Bowers asks us to reverse each ruling.
                                A
    We review the district court’s decision to deny Bowers’s
Rule 50 motions for judgment as a matter of law de novo. See
Martin v. Milwaukee County, 904 F.3d 544, 550 (7th Cir. 2018).
Rule 50 states that before the case is submitted to the jury
(Rule 50(a)) or after a jury verdict (Rule 50(b)), a district court
may direct the entry of “judgment as a matter of law” if “a
reasonable jury would not have a legally suﬃcient eviden‐
tiary basis to find” in the nonmovant’s favor. FED. R. CIV. P.
50(a), (b). We have emphasized that Rule 50 imposes “a high
bar.” Ruiz‐Cortez v. City of Chicago, 931 F.3d 592, 601 (7th Cir.
8                                                     No. 20‐1516

2019). The challenge for Bowers is that “we give the non‐
movant ‘the benefit of every inference’ while refraining from
weighing for ourselves the credibility of evidence and testi‐
mony.” Id. (quoting EEOC v. Costco Wholesale Corp., 903 F.3d
618, 621 (7th Cir. 2018)). Although we review the entire trial
record, we must “disregard all evidence favorable” to Bowers
that “the jury is not required to believe.” Reeves v. Sanderson
Plumbing Prods., Inc., 530 U.S. 133, 151 (2000). “Only if no ra‐
tional jury could have found for the nonmovant may we dis‐
turb the jury’s verdict.” Ruiz‐Cortez, 931 F.3d at 601.
    As for the merits, discrimination claims under the ADA
and the Rehabilitation Act are governed by the same stand‐
ards, with one exception related to causation that is not rele‐
vant here. See Conners v. Wilkie, 984 F.3d 1255, 1260 (7th Cir.
2021). Under both statutes, Bowers had to prove that he is a
qualified individual with a disability, and that he was denied
access to a service, program or activity because of his disabil‐
ity. See Shuhaiber v. Ill. Dep’t of Corr., 980 F.3d 1167, 1170 (7th
Cir. 2020).
    The district court concluded that a reasonable jury could
find that Bowers is not a qualified individual with a disability.
We agree. A qualified individual with a disability is someone
who has “a physical or mental impairment that substantially
limits one or more of his major life activities,” has “a record
of such an impairment,” or is “being regarded as having such
an impairment.” 42 U.S.C. § 12102(1). Bowers contends that
because he is wheelchair‐bound, he is impaired, or that, at the
very least, the jail regarded him as being impaired by provid‐
ing him a wheelchair.
   The oddity in this case is not the impairment itself. We do
not doubt that a physical condition resulting in wheelchair
No. 20‐1516                                                    9

use will generally be one that reflects a substantial limitation.
Here, however, the district court concluded that the jury had
suﬃcient evidence to find that Bowers lied about needing a
wheelchair.
    Having taken our own close look at the trial record, we see
the evidence the same way. Bowers was the victim of a beat‐
ing that left him with serious back injuries. But there is no ob‐
jective evidence in the record showing that Bowers is actually
unable to walk as a result. One physician, Dr. Andrew De‐
Funiak, testified that the trauma team’s imaging work did not
reveal any neurological injury. Never before, Dr. DeFuniak
explained, had he seen a patient with Bowers’s injury lose the
ability to walk as a result of that injury. A second physician,
Dr. Patricia Raksin, went as far as to say that Bowers’s injury
itself cannot cause paralysis, adding that she would not have
anticipated that Bowers’s injury would result in any neuro‐
logical deficit. The district court committed no error in con‐
cluding that a reasonable jury could have credited this evi‐
dence.
    Even without this extensive medical testimony, the jury
heard other evidence calling into question the veracity of
Bowers’s claimed injury. For one thing, Bowers admitted to
moving his leg in a video taken immediately after the attack.
Furthermore, with knowledge of this pending litigation, Bow‐
ers refused to submit to MRI and EMG testing. Those test re‐
sults may have allowed a conclusive determination of Bow‐
ers’s ability to walk. His refusal to undergo the tests may have
raised suspicion with at least some members of the jury. With
all of this evidence in mind, we share the district court’s con‐
clusion that a rational juror could doubt that Bowers was tell‐
ing the truth by insisting he could not walk.
10                                                   No. 20‐1516

    So too could a reasonable juror conclude that the jail did
not regard Bowers as disabled. An individual is “regarded as”
having a qualifying impairment if subjected to a prohibited
action “because of an actual or perceived physical or mental
impairment whether or not the impairment limits or is per‐
ceived to limit a major life activity.” 42 U.S.C. § 12102(1)(C),
(3)(A). “To meet the ‘regarded as’ prong, the [defendant] must
believe, correctly or not, that the [plaintiﬀ] has an impairment
that substantially limits one or more of the major life activi‐
ties.” Povey v. City of Jeﬀersonville, 697 F.3d 619, 622 (7th Cir.
2012).
    Bowers correctly highlights that some evidence at trial
supported his position. When asked whether he considered
Bowers “disabled,” Dr. DeFuniak responded, “I considered
him to have, you know, some condition that, you know, re‐
quired a wheelchair, yes. That’s what he told me, yes.” Bow‐
ers also emphasized the fact that the jail allowed him to use
the wheelchair—a decision suggesting (as Bowers sees the ev‐
idence) that the Sheriﬀ understood him to need it.
    But the Sheriﬀ poked holes in this evidence during trial.
Dr. DeFuniak clarified on cross‐examination that his response
to the question whether Bowers is disabled was not reflective
of a clinical assessment or legal determination. Rather, Dr. De‐
Funiak uses the term “disabled” in a looser and broader med‐
ical sense, capturing “[a]nyone that’s endorsing to me that
they, you know, aren’t functioning a hundred percent.” Put
diﬀerently, it is Dr. DeFuniak’s practice to take patients who
complain of disabilities at their word—including Bowers. As
for the fact that the jail allowed Bowers to use a wheelchair,
one Sheriﬀ’s Oﬃce employee testified that the oﬃce defers
automatically       to   the    medical    staﬀ’s   wheelchair
No. 20‐1516                                                   11

recommendation without reaching any independent conclu‐
sions. Given the frequent challenges that come up in day‐to‐
day prison administration, it is not diﬃcult to imagine that
the most expedient option for all was to acquiesce to Bowers’s
wheelchair request. All of this evidence could have weakened
Bowers’s case in the eyes of a reasonable jury.
    We pause for one additional observation. Bowers asserts
that because a diﬀerent district court—in a diﬀerent case at a
diﬀerent procedural posture—made a disability determina‐
tion in his favor, that finding should have prevented the dis‐
trict court here from allowing the jury to consider that same
question. Not so. The district court that made the earlier fac‐
tual finding did so on behalf of an entire class of 60 plaintiﬀs,
as part of determining whether the plaintiﬀ class was ascer‐
tainable for purposes of class certification. See Lacy v. Dart,
No. 14 C 6259, 2015 WL 7351752, at *3 n.6 (N.D. Ill. Nov. 19,
2015). Lacy did not entail an individualized assessment of
Bowers’s disability. And, later in the Lacy case, when the dis‐
trict court relied on its own earlier factual finding regarding
classwide disability to grant partial summary judgment in fa‐
vor of the plaintiﬀ class, our court vacated and reversed. We
reasoned that the district court’s decision to aﬀord preclusive
eﬀect to its own findings of fact on such a central, disputed
question “deprived the defendants of their right to a jury trial
on ADA liability.” Lacy v. Cook County, 897 F.3d 847, 860–61
(7th Cir. 2018).
    Here, as in Lacy, the question whether Bowers is a quali‐
fied individual with a disability was one for the jury. To‐
gether, Bowers and the Sheriﬀ presented suﬃcient evidence
from which the jury could make an informed determination
on this disputed question. Our role is “to decide whether a
12                                                    No. 20‐1516

highly charitable assessment of the evidence supports the
jury’s verdict or if, instead, the jury was irrational to reach its
conclusion.” May v. Chrysler Grp., LLC, 716 F.3d 963, 971 (7th
Cir. 2013). We cannot say the jury acted irrationally in con‐
cluding that Bowers is not disabled and the Sheriﬀ did not
regard him as such.
                                B
    We end by considering the district court’s denial of Bow‐
ers’s Rule 59 motion for a new trial. “A new trial is appropriate
if the jury’s verdict is against the manifest weight of the evi‐
dence or if the trial was in some way unfair to the moving
party.” Venson v. Altamirano, 749 F.3d 641, 656 (7th Cir. 2014).
In contrast to our review of a ruling on a Rule 50 motion, we
review the district court’s denial of a Rule 59 motion for an
abuse of discretion. See Ruiz‐Cortez, 931 F.3d at 602.
    We see no abuse of discretion in the district court’s ruling.
A verdict will be set aside on that ground “only if ‘no rational
jury’ could have rendered the verdict,” Willis v. Lepine,
687 F.3d 826, 836 (7th Cir. 2012), and we have already con‐
cluded that a reasonable juror could find that Bowers is not a
qualified individual with a disability. The jury was well situ‐
ated to answer that factual question, and we will not disrupt
its conclusion.
     For these reasons, we AFFIRM.